IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


AARON B. LACKEY,                            : No. 75 MM 2019
                                            :
                    Petitioner              :
                                            :
                                            :
              v.                            :
                                            :
                                            :
JUDGE RICHARD A. LEWIS, CLERK               :
DALE E. KLEIN, OFFICIAL COURT               :
REPORTER KASSANDRA L.                       :
MCPHERSON,                                  :
                                            :
                    Respondents             :


                                      ORDER



PER CURIAM

      AND NOW, this 9th day of September, 2019, the Application for Leave to File

Original Process is GRANTED, and the Application for Writ of Mandamus is DENIED.

The Prothonotary is DIRECTED to strike the judge’s name from the caption.